And the Court, the next morning, said they were of opinion that it was not; — observing that whatever might be the effect of such pleading in other cases, yet in libels for divorce a vinculo for adultery, they would not receive the confession of the party, whether of record or otherwise, unaccompanied by other corroborating circumstances, as conclusive evidence of the facts charged in the libel: for this would put the contract into the power of the parties, and would encourage collusion between them to obtain, divorce.